Exhibit 10.7

FORM D - STANDARD DIRECTOR OPTION GRANT

WRIGHT MEDICAL GROUP N.V.

AMENDED AND RESTATED 2010 INCENTIVE PLAN

OPTION CERTIFICATE

Wright Medical Group N.V., a public limited liability company organized under
the laws of The Netherlands (the “Company”), in accordance with the Wright
Medical Group N.V. Amended and Restated 2010 Incentive Plan, as such plan may be
amended from time to time (the “Plan”), hereby grants to the individual named
below, who shall be referred to as “Optionee”, an option (the “Option”) to
purchase from the Company that number of shares of Stock as indicated below at
an exercise price per share equal to that amount as indicated below, which grant
shall be subject to all of the terms and conditions of this Option Certificate,
which includes the Terms and Conditions (the “Terms and Conditions”) and any
Addendum to the Terms and Conditions established pursuant to Section 19 of the
Terms and Conditions (the “Addendum”), as well as the terms and conditions of
the Plan. This grant has been made as of the grant date indicated below, which
shall be referred to as the “Grant Date”. This Option is not intended to satisfy
the requirements of Section 422 of the Code and thus shall be a Non-ISO as that
term is defined in the Plan.

 

Grant Number:    [                    ] Optionee:    [NAME] Grant Date:   
[DATE] Total Number of Shares of Stock Subject to Option:    [            ]
shares of Stock, subject to adjustment as provided in the Plan. Exercise Price
Per Share:    [            ] Expiration Date:    No later than the ten (10) year
anniversary of Grant Date, as provided in Section 2(b) of the Terms and
Conditions. Vesting Schedule:    Except as otherwise provided in the Terms and
Conditions, Optionee’s right to exercise this Option shall vest, on a cumulative
basis, over a two (2) year period in two (2) as equal as possible installments
on the one (1) year anniversary of the Grant Date and two (2) year anniversary
of the Grant Date (each, a “Scheduled Vesting Date”).



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

1. Plan. This Option grant is subject to these Terms and Conditions and the
Plan. If a determination is made that any provision of these Terms and
Conditions is inconsistent with the Plan, the Plan shall control. All of the
capitalized terms used in these Terms and Conditions not otherwise defined
herein shall have the same meaning as defined in the Plan. A copy of the Plan
and the U.S. prospectus for the Plan have been delivered to Optionee together
with this Option Certificate.

2. Vesting and Option Expiration.

 

  (a) General Rule. Except as otherwise provided under these Terms and
Conditions, Optionee’s right under these Terms and Conditions to exercise this
Option shall vest, on a cumulative basis, over a two (2) year period, as
described in more detail in the foregoing Vesting Schedule and as provided in
Section 12 of the Plan.

 

  (b) Option Expiration Rules.

 

  (1) Non-Vested Shares of Stock. If Optionee’s service as a director of the
Company terminates for any reason whatsoever while there are any non-vested
shares of Stock subject to this Option under Section 2(a), then, except as
provided in Section 12 of the Plan, this Option immediately upon such
termination of service shall expire and shall have no further force or effect
and be null and void with respect to such non-vested shares of Stock; provided
however, that upon a Life Event occurring, the interest of Optionee to this
Option shall vest immediately as to a pro rata percentage of the non-vested
shares of Stock subject to this Option and scheduled to vest on the next
Scheduled Vesting Date, with such proration based on the number of days during
which Optionee provided services as a director of the Company beginning on the
Grant Date, or if a Scheduled Vesting Date has occurred, the most recent
Scheduled Vesting Date, and ending on the next applicable Scheduled Vesting
Date, multiplied by the number of shares of Stock subject to this Option which
were scheduled to vest on the next applicable Scheduled Vesting Date. For
purposes of these Terms and Conditions, a “Life Event” shall mean Optionee’s
death, Disability, or Qualified Retirement. For purposes of these Terms and
Conditions, a “Qualified Retirement” shall occur upon Optionee’s voluntary
resignation as a director of the Company, provided that on the date of
Optionee’s voluntary resignation, Optionee is sixty-five (65) years or older and
Optionee has been continuously a director of the Company or any Affiliate for
five (5) or more years.

 

–2–



--------------------------------------------------------------------------------

  (2) Vested Shares of Stock. Optionee’s right to exercise the vested portion of
this Option shall expire no later than the ten (10) year anniversary of the
Grant Date. However, if Optionee’s service as a director of the Company
terminates before the ten (10) year anniversary of the Grant Date, Optionee’s
right to exercise the vested portion of this Option shall expire and shall have
no further force or effect and shall be null and void:

 

  (A) on the date Optionee’s service as a director of the Company terminates if
Optionee’s service as a director of the Company terminates due to actions
constituting Cause or Adverse Action,

 

  (B) on the one (1) year anniversary of the date Optionee’s service as a
director of the Company terminates if Optionee’s service as a director of the
Company terminates as a result of Optionee’s death or Disability, or

 

  (C) at the end of the three (3) month period which starts on the date
Optionee’s service as a director of the Company terminates if Optionee’s service
as a director of the Company terminates other than (1) due to actions
constituting Cause or Adverse Action or (2) as a result of Optionee’s death or
Disability.

 

  (c) Special Rules.

 

  (1) Change in Control. If there is a Change in Control of the Company, this
Option shall be subject to the provisions of Section 12 of the Plan with respect
to such Change in Control.

 

  (2) Affiliates. For purposes of these Terms and Conditions, any reference to
the Company shall include any Affiliate of the Company.

 

  (3)

Effect of Actions Constituting Agreement Breach, Cause or Adverse Action. If
Optionee is determined by the Committee, acting in its sole discretion, to have
breached, in any material respect, its consulting, confidentiality, non-compete,
non-solicitation and/or assignment of inventions agreement with the Company or
any Affiliate or to have taken any action that would constitute Cause or an
Adverse Action during or within one (1) year after the termination of Optionee’s
service as a director of the Company,

 

–3–



--------------------------------------------------------------------------------

  irrespective of whether such breach or action or the Committee’s determination
occurs before or after termination of Optionee’s service as a director of the
Company and irrespective of whether or not Optionee’s service as a director of
the Company was terminated as a result of such breach, Cause or Adverse Action,
(i) all rights of Optionee under the Plan and these Terms and Conditions,
whether vested or unvested, shall terminate and be forfeited without notice of
any kind, and (ii) the Committee in its sole discretion shall have the authority
to rescind the exercise, vesting or issuance of, or payment in respect of, this
Option and to require Optionee to pay to the Company, within ten (10) days of
receipt from the Company of notice of such rescission, any amount received or
the amount of any gain realized as a result of such rescinded exercise, vesting,
issuance or payment (including any dividends paid or other distributions made
with respect to any shares subject to this Option). The Company may defer the
exercise of this Option for a period of up to six (6) months after receipt of
Optionee’s written notice of exercise or the issuance of share certificates upon
the exercise of this Option for a period of up to six (6) months after the date
of such exercise in order for the Committee to make any determination as to the
existence of such a breach, Cause or an Adverse Action. This Section 2(c)(5)
shall not apply following a Change in Control.

 

  (4)

Clawback Policy. This Option and the shares of Stock issuable pursuant to this
Option are subject to forfeiture or clawback by the Company to the extent
required and allowed by law, including the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010 and the Sarbanes Oxley Act of 2002 and any
implementing rules and regulations promulgated thereunder, and pursuant to any
forfeiture, recoupment, clawback or similar policy of the Company, as such laws,
rules, regulations and policy may be in effect from time to time. By accepting
the Option under this Option Certificate, Optionee agrees and consents to the
Company’s application, implementation and enforcement of (a) any clawback /
recoupment policy and (b) any provision of applicable law relating to the
cancellation, recoupment, rescission or payback of compensation and expressly
agrees that the Company may take such actions as are necessary to effectuate the
recoupment policy (as applicable to Optionee) or applicable law without further
consent or action being required by Optionee. For purposes of the foregoing,
Optionee expressly and explicitly authorizes the

 

–4–



--------------------------------------------------------------------------------

  Company to issue instructions, on Optionee’s behalf, to any brokerage firm
and/or third party administrator engaged by the Company to hold the Optionee’s
shares of Stock and other amounts acquired under the Plan to re-convey, transfer
or otherwise return such shares of Stock and/or other amounts to the Company. To
the extent that the terms of this Option Certificate and the clawback /
recoupment policy conflict, the terms of the clawback / recoupment policy shall
prevail.

 

  (5) Fractional Shares of Stock. Optionee’s right to exercise this Option shall
not include a right to exercise this Option to purchase a fractional share of
Stock. If Optionee exercises this Option on any date when this Option includes a
fractional share of Stock, Optionee’s exercise right shall be rounded down to
the nearest whole share of Stock and the fractional share shall be carried
forward until that fractional share together with any other fractional shares
can be combined to equal a whole share of Stock or this Option expires.

 

  (6) EU Age Discrimination Rules. If Optionee is a local national of and is
employed in a country that is a member of the European Union, the grant of the
Option and these Terms and Conditions governing the Option are intended to
comply with the age discrimination provisions of the EU Equal Treatment
Framework Directive, as implemented into local law (the “Age Discrimination
Rules”). To the extent that a court or tribunal of competent jurisdiction
determines that any provision of these Terms and Conditions is invalid or
unenforceable, in whole or in part, under the Age Discrimination Rules, the
Company, in its sole discretion, shall have the power and authority to revise or
strike such provision to the minimum extent necessary to make it valid and
enforceable to the full extent permitted under local law.

3. Method of Exercise of Option.

 

  (a)

General Rule. Optionee may exercise this Option in whole or in part (to the
extent this Option is otherwise exercisable under Section 2 with respect to
vested shares of Stock) only in accordance with the rules and procedures
established from time to time by the Company for the exercise of an Option. The
Exercise Price shall be paid at exercise in cash (including check, bank draft or
money order); provided, however, that the Committee, in its sole discretion, may
allow such payments to be made, in whole or in part, (i) by a “net exercise” of
the Option (as further described

 

–5–



--------------------------------------------------------------------------------

  below); (ii) through cashless exercise procedure which is effected by an
unrelated broker through a sale of Stock in the open market; or (iii) by a
combination of such methods. In the case of a “net exercise” of this Option,
Optionee shall receive the number of shares of Stock underlying this Option (or
portion thereof so exercised) reduced by the number of shares of Stock equal to
the aggregate Exercise Price of the Option (or portion thereof so exercised)
divided by the Fair Market Value on the date of exercise (the “Reduced Shares of
Stock”). In the event of a “net exercise” of this Option, this Option (or
portion thereof so exercised) to purchase the Reduced Shares of Stock shall be
cancelled in exchange for the right to receive an amount (the “Redemption
Amount”) equal to the Fair Market Value of the Reduced Shares of Stock on the
date of exercise. The Redemption Amount shall automatically be applied by the
Company to satisfy the amount Optionee is required to pay to exercise the Option
(or portion thereof so exercised). Thereafter, Optionee shall receive the number
of shares of Stock remaining after such Reduced Shares of Stock have been
cancelled. Shares of Stock shall no longer be outstanding under this Option (and
shall thereafter not be exercisable) following the exercise of this Option (or
portion thereof so exercised) to the extent of (i) shares cancelled to pay the
Exercise Price of this Option under the “net exercise,” (ii) shares actually
delivered to Optionee as a result of such exercise and (iii) any shares withheld
for purposes of tax withholding.

 

  (b) Except as otherwise provided in these Terms and Conditions, if Optionee
resides in a country (or is employed in a country, if different) where the local
foreign exchange rules and regulations either preclude the remittance of
currency out of the country for purposes of paying the Exercise Price, or
requires the Company and/or Optionee to secure any legal or regulatory
approvals, complete any legal or regulatory filings, or undertake any additional
steps for remitting currency out of the country, the Company may restrict the
method of exercise to a form of cashless exercise or such other form(s) of
exercise (as it determines in its sole discretion).

 

  (c)

As a condition of the grant of this Option, Optionee agrees to repatriate all
payments attributable to the Option in accordance with local foreign exchange
rules and regulations in Optionee’s country of residence (and country of
employment, if different). In addition, Optionee agrees to take any and all
actions, and consents to any and all actions taken by the Company and its
Affiliates, as may be required to allow the Company and its Affiliates to comply
with local laws, rules and regulations in Optionee’s country of residence (and
country of employment, if different). Finally, Optionee agrees to

 

–6–



--------------------------------------------------------------------------------

  take any and all actions that may be required to comply with his or her
personal legal and tax obligations under local laws, rules and regulations in
Optionee’s country of residence (and country of employment, if different).

4. Income Tax and Social Insurance Contributions Withholding.

 

  (a) Regardless of any action the Company takes with respect to any or all
income tax (including U.S. federal, state and local taxes and/or non-U.S.
taxes), social insurance, payroll tax, payment on account or other tax-related
withholding (“Tax-Related Items”), Optionee acknowledges that the ultimate
liability for all Tax-Related Items legally due by Optionee is and remains
Optionee’s responsibility and that the Company: (i) makes no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Option, including the grant of the Option, the vesting of the
Option, and the exercise of the Option; and (ii) does not commit to structure
the terms of the Option or any aspect of the Option to reduce or eliminate
Optionee’s liability for Tax-Related Items. If Optionee becomes subject to
taxation in more than one country between the Grant Date and the date of any
relevant taxable or tax withholding event, as applicable, Optionee acknowledges
that the Company may be required to withhold or account for Tax-Related Items in
more than one country.

 

  (b)

Prior to the delivery of shares of Stock upon the exercise of the Option, if
Optionee’s country of residence (and the country of employment, if different)
requires withholding of Tax-Related Items, the Company: (i) shall withhold a
sufficient number of whole shares of Stock otherwise issuable upon the exercise
of the Option that have an aggregate Fair Market Value sufficient to pay the
minimum Tax-Related Items required to be withheld (in which case, the cash
equivalent of such withheld shares of Stock shall be used to settle the
withholding obligation); or (ii) shall withhold an amount from Optionee’s
compensation, or from any other amounts payable to Optionee. In cases where
shares of Stock are withheld and the Fair Market Value of the number of whole
shares of Stock withheld is greater than the minimum Tax-Related Items required
to be withheld, the Company shall make a cash payment to Optionee equal to the
difference as soon as administratively practicable. In the event the withholding
requirements are not satisfied through the withholding of shares of Stock or
through Optionee’s regular compensation or other amounts payable to Optionee, no
shares of Stock will be issued to Optionee unless and until satisfactory
arrangements (as determined by the Committee) have been made by Optionee with
respect to the payment of any Tax-Related Items which the Company determines, in
its sole discretion, must be

 

–7–



--------------------------------------------------------------------------------

  withheld or collected with respect to the Option. By accepting the grant of
the Option, Optionee expressly consents to the withholding of shares of Stock
and/or the withholding of amounts from Optionee’s compensation, or other amounts
payable to Optionee, as provided for hereunder. All other Tax-Related Items
related to the Option and any shares of Stock acquired pursuant to the exercise
of the Option is Optionee’s sole responsibility.

5. Delivery and Other Laws. The Company shall deliver appropriate and proper
evidence of ownership of any shares of Stock purchased pursuant to the exercise
of this Option as soon as practicable after such exercise to the extent such
delivery is then permissible under applicable law, rule or regulation, and such
delivery shall discharge the Company of all of its duties and responsibilities
with respect to this Option.

6. Non-Transferable. The Option may not be assigned, transferred, pledged or
hypothecated in any manner other than (a) by will or the laws of descent or
distribution or (b) to a “family member” as provided in Section 14.2 of the
Plan. The person or persons, if any, to whom this Option is transferred shall be
treated after Optionee’s death the same as Optionee under these Terms and
Conditions.

7. No Right to Continue Service. Neither the Plan, this Option, nor any related
material shall give Optionee the right to continue as a director of the Company
or to continue in the service of the Company or any Affiliate in any other
capacity or shall adversely affect the right of the Company or any Affiliate or
the shareholders to remove or not to re-appoint Optionee as a director of the
Company or to otherwise terminate Optionee’s service as a director of the
Company with or without Cause at any time.

8. Shareholder Status. Optionee shall have no rights as a shareholder of the
Company with respect to any shares of Stock under this Option until such shares
have been duly issued and delivered to Optionee, and no adjustment shall be made
for dividends of any kind or description whatsoever or for distributions of
rights of any kind or description whatsoever respecting such shares of Stock
except as expressly set forth in the Plan.

9. Venue. For purposes of litigating any dispute that arises under this Option
or these Terms and Conditions, the parties hereby submit to and consent to the
jurisdiction of the State of Tennessee, agree that such litigation shall be
conducted in the courts of Shelby County, Tennessee, or the federal courts for
the United States for the Western District of Tennessee.

10. Binding Effect. These Terms and Conditions shall be binding upon the Company
and Optionee and their respective heirs, executors, administrators and
successors.

 

–8–



--------------------------------------------------------------------------------

11. Headings and Sections. The headings contained in these Terms and Conditions
are for reference purposes only and shall not affect in any way the meaning or
interpretation of these Terms and Conditions. All references to sections in
these Terms and Conditions shall be to sections of these Terms and Conditions
unless otherwise expressly stated as part of such reference.

12. Nature of the Grant. In accepting this Option grant, Optionee acknowledges
that:

 

  (a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
in its sole discretion at any time, unless otherwise provided in the Plan or
these Terms and Conditions;

 

  (b) the grant of this Option is voluntary and occasional and does not create
any contractual or other right to receive future Option grants, or benefits in
lieu of Option grants, even if Option grants have been granted repeatedly in the
past;

 

  (c) all decisions with respect to future Option grants, if any, will be at the
sole discretion of the Company;

 

  (d) Optionee is voluntarily participating in the Plan;

 

  (e) the Option grant is not part of normal or expected compensation or salary
for any purposes, including, but not limited to, calculating any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments and in
no event shall be considered as compensation for, or relating in any way to,
past services for the Company;

 

  (f) in the event that Optionee is not an employee of the Company, the Option
will not be interpreted to form an employment contract or relationship with the
Company;

 

  (g) the future value of the underlying shares of Stock is unknown and cannot
be predicted with certainty and if Optionee vests in the Option grant, exercises
this Option in accordance with the terms of these Terms and Conditions and is
issued shares of Stock, the value of those shares may increase or decrease;

 

  (h)

Neither the Company, nor any Affiliate of the Company shall be liable for any
foreign exchange rate fluctuation between the local currency of Optionee’s
country of residence and the U.S. dollar that may affect the value of the Option
or of any amounts due to

 

–9–



--------------------------------------------------------------------------------

  Optionee pursuant to the settlement of the Option or the subsequent sale of
any shares of Stock acquired upon settlement of the Option;

 

  (i) in consideration of the grant of this Option, no claim or entitlement to
compensation or damages shall arise from termination of this Option or
diminution in value of this Option or shares of Stock acquired upon exercise of
this Option resulting from termination of Optionee’s service as a director of
the Company (for any reason whatsoever and whether or not in breach of local
labor laws) and Optionee irrevocably releases the Company and its Affiliates
from any such claim that may arise; if, notwithstanding the foregoing, any such
claim is found by a court of competent jurisdiction to have arisen, then, by
acceptance of these Terms and Conditions, Optionee shall be deemed irrevocably
to have waived his or her entitlement to pursue such claim;

 

  (j) the Company is not providing any tax, legal or financial advice, nor is
the Company making any recommendations regarding Optionee’s participation in the
Plan, or Optionee’s purchase or sale of the underlying shares of Stock; and

 

  (k) Optionee is hereby advised to consult with his or her own personal tax,
legal and financial advisors regarding his or her participation in the Plan
before taking any action related to the Plan or this Option.

13. Non-Negotiable Terms. The provisions of these Terms and Conditions are not
negotiable, but Optionee may refuse to accept this Option by notifying
immediately in writing the Company’s Senior Vice President and General Counsel
or the Company’s Senior Vice President, Human Resources.

14. Data Privacy Consent. Pursuant to applicable personal data protection laws,
the Company hereby notifies Optionee of the following in relation to Optionee’s
personal data and the collection, use, processing and transfer of such data in
relation to the Company’s grant of the Option and Optionee’s participation in
the Plan. The collection, processing and transfer of Optionee’s personal data is
necessary for the Company’s administration of the Plan and Optionee’s
participation in the Plan. Optionee’s denial and/or objection to the collection,
processing and transfer of personal data may affect Optionee’s participation in
the Plan. As such, Optionee voluntarily acknowledges and consents (where
required under applicable law) to the collection, use, processing and transfer
of personal data as described herein.

The Company holds certain personal information about Optionee, including
Optionee’s name, home address and telephone number, date of birth, social
security number or other identification number, salary, nationality, job title,
any shares of Stock or directorships held in the Company, details of all equity
awards or any other entitlement to shares of Stock awarded, canceled, purchased,
vested, unvested or

 

–10–



--------------------------------------------------------------------------------

outstanding in Optionee’s favor, for the purpose of managing and administering
the Plan (“Data”). The Data may be provided by Optionee or collected, where
lawful, from third parties, and the Company will process the Data for the
exclusive purpose of implementing, administering and managing Optionee’s
participation in the Plan. The Data processing will take place through
electronic and non-electronic means according to logics and procedures strictly
correlated to the purposes for which Data are collected and with confidentiality
and security provisions as set forth by applicable laws and regulations in
Optionee’s country of residence (and country of employment, if different). Data
processing operations will be performed minimizing the use of personal and
identification data when such operations are unnecessary for the processing
purposes sought. Data will be accessible within the Company’s organization only
by those persons requiring access for purposes of the implementation,
administration and operation of the Plan and for Optionee’s participation in the
Plan.

The Company will transfer Data as necessary for the purpose of implementation,
administration and management of Optionee’s participation in the Plan, and the
Company may further transfer Data to any third parties assisting the Company in
the implementation, administration and management of the Plan. These recipients
may be located in the European Economic Area, or elsewhere throughout the world,
such as the United States. Optionee hereby authorizes (where required under
applicable law) them to receive, possess, use, retain and transfer the Data, in
electronic or other form, for purposes of implementing, administering and
managing Optionee’s participation in the Plan, including any requisite transfer
of such Data as may be required for the administration of the Plan and/or the
subsequent holding of shares of Stock on Optionee’s behalf to a broker or other
third party with whom Optionee may elect to deposit any shares of Stock acquired
pursuant to the Plan.

Optionee may, at any time, exercise his or her rights provided under applicable
personal data protection laws, which may include the right to (a) obtain
confirmation as to the existence of the Data, (b) verify the content, origin and
accuracy of the Data, (c) request the integration, update, amendment, deletion,
or blockage (for breach of applicable laws) of the Data, and (d) to oppose, for
legal reasons, the collection, processing or transfer of the Data which is not
necessary or required for the implementation, administration and/or operation of
the Plan and Optionee’s participation in the Plan. Optionee may seek to exercise
these rights by contacting Optionee’s local HR manager or the Company’s Human
Resources Department.

15. Private Placement. If Optionee is resident and/or employed outside of the
United States, the grant of the Option is not intended to be a public offering
of securities in Optionee’s country of residence (and country of employment, if
different). The Company has not submitted any registration statement, prospectus
or other filing with the local securities authorities (unless otherwise required
under local law), and the Option is not subject to the supervision of the local
securities authorities. No employee of the Company is permitted to advise
Optionee on whether Optionee should purchase shares of Stock under the Plan.
Investment in shares of Stock involves a degree of risk. Before deciding to
purchase shares of Stock pursuant to the

 

–11–



--------------------------------------------------------------------------------

Option, Optionee should carefully consider all risk factors relevant to the
acquisition of shares of Stock under the Plan and should carefully review all of
the materials related to the Option and the Plan. In addition, Optionee should
consult with his or her personal investment advisor for professional investment
advice.

16. Insider Trading/Market Abuse Laws. Optionee’s country of residence may have
insider trading and/or market abuse laws that may affect the Optionee’s ability
to acquire or sell shares of Stock under the Plan during such times Optionee is
considered to have “inside information” (as defined in the laws in Optionee’s
country of residence). These laws may be the same or different from any Company
insider trading policy. Optionee acknowledges that it is Optionee’s
responsibility to be informed of and compliant with such regulations, and
Optionee is advised to consult with Optionee’s personal advisors for additional
information.

17. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Option granted to Optionee under the Plan
by electronic means. Optionee hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

18. English Language. If Optionee is resident outside of the United States,
Optionee acknowledges and agrees that it is Optionee’s express intent that these
Terms and Conditions, the Plan and all other documents, notices and legal
proceedings entered into, given or instituted pursuant to the Option, be drawn
up in English. If Optionee has received these Terms and Conditions, the Plan or
any other documents related to the Option translated into a language other than
English, and if the meaning of the translated version is different from the
English version, the meaning of the English version shall control.

19. Addendum. Notwithstanding any provisions of these Terms and Conditions to
the contrary, the Option shall be subject to any special terms and conditions
for Optionee’s country of residence (and country of employment, if different),
as are set forth in the applicable Addendum to these Terms and Conditions.
Further, if Optionee transfers residence and/or employment to another country
reflected in an Addendum to these Terms and Conditions, the special terms and
conditions for such country will apply to Optionee to the extent the Company
determines, in its sole discretion, that the application of such terms and
conditions is necessary or advisable in order to comply with local laws, rules
and regulations or to facilitate the operation and administration of the Option
and the Plan (or the Company may establish alternative terms and conditions as
may be necessary or advisable to accommodate Optionee’s transfer). Any
applicable Addendum shall constitute part of these Terms and Conditions.

 

–12–



--------------------------------------------------------------------------------

20. Additional Requirements. The Company reserves the right to impose other
requirements on the Option, any payment made pursuant to the Option, and
Optionee’s participation in the Plan, to the extent the Company determines, in
its sole discretion, that such other requirements are necessary or advisable in
order to comply with local laws, rules and regulations or to facilitate the
operation and administration of the Option and the Plan. Such requirements may
include (but are not limited to) requiring Optionee to sign any agreements or
undertakings that may be necessary to accomplish the foregoing.

[Remainder of page intentionally left blank]

 

–13–



--------------------------------------------------------------------------------

WRIGHT MEDICAL GROUP N.V. AMENDED AND RESTATED

2010 INCENTIVE PLAN

ADDENDUM TO

THE TERMS AND CONDITIONS

In addition to the provisions of the Wright Medical Group N.V. Amended and
Restated 2010 Incentive Plan, as such plan may be amended from time to time (the
“Plan”), and the Option Certificate (the “Option Certificate”), the Option is
subject to the following additional terms and conditions as set forth in this
addendum to the Terms and Conditions to the extent Optionee resides and/or is
employed in one of the countries addressed herein (the “Addendum”). All defined
terms as contained in this Addendum shall have the same meaning as set forth in
the Plan and the Option Certificate. To the extent Optionee transfers residence
and/or employment to another country, the special terms and conditions for such
country as reflected in this Addendum (if any) will apply to Optionee to the
extent the Company determines, in its sole discretion, that the application of
such terms and conditions is necessary or advisable in order to comply with
local laws, rules and regulations, or to facilitate the operation and
administration of the Option and the Plan (or the Company may establish
alternative terms and conditions as may be necessary or advisable to accommodate
Optionee’s transfer).

AUSTRALIA

1. Option Conditioned on Satisfaction of Regulatory Obligations. If Optionee is
(a) a director of an Affiliate incorporated in Australia, or (b) a person who is
a management-level executive of an Affiliate incorporated in Australia and who
also is a director of an Affiliate incorporated outside of the Australia, the
grant of the Option is conditioned upon satisfaction of the shareholder approval
provisions of section 200B of the Corporations Act 2001 (Cth) in Australia.

BELGIUM

 

Name:  

 

    Number of Shares:  

 

Grant Date:  

 

    Exercise Price:  

 

1. Acceptance of Option. In order for the Option to be subject to taxation at
the time of grant, Optionee must affirmatively accept the in writing within 60
days of the Grant Date specified above by signing below and returning this
original executed Addendum to:

James A. Lightman, Senior Vice President and General Counsel

Wright Medical Group N.V.

1023 Cherry Road

Memphis, TN 38117

E-mail: James.Lightman@wmt.com

 

–14–



--------------------------------------------------------------------------------

Optionee hereby accepts the Option granted by the Company on the Grant Date.
Optionee acknowledges that he or she has been encouraged to discuss the
acceptance of the Option and the applicable tax treatment with a financial
and/or tax advisor, and that Optionee’s decision to accept the Option is made in
full knowledge.

 

Optionee Signature:  

 

    Optionee Printed Name:  

 

    Date of Acceptance:  

 

   

If Optionee fails to affirmatively accept the Option in writing within 60 days
of the Grant Date, the Option will not be subject to taxation at the time of
grant but instead will be subject to taxation on the date Optionee exercises the
Option (or such other treatment as may apply under Belgian tax law at the time
of exercise).

2. Payment of Exercise Price Limited to Cash Payment. Notwithstanding anything
to the contrary in the Terms and Conditions or the Plan, Optionee shall be
permitted to pay the Exercise Price only by means of a cash payment (and the net
exercise method shall not be permitted).

3. Undertaking for Qualifying Option. If Optionee is accepting the Option in
writing within 60 days of the Grant Date and wishes to have the Option subject
to a lower valuation for Belgium tax purposes pursuant to the article 43, §6 of
the Belgian law of 26 March 1999, Optionee may agree and undertake to (a) not
exercise the Option before the end of the third calendar year following the
calendar year in which the Grant Date falls, and (b) not transfer the Option
under any circumstances (except upon on rights Optionee’s heir might have in the
Option upon Optionee’s death). If Optionee wishes to make this undertaking,
Optionee must sign below and return this executed Addendum to the address listed
above.

 

Optionee Signature:  

 

    Optionee Printed Name:  

 

   

BRAZIL

1. Commercial Relationship. Optionee expressly recognizes that Optionee’s
participation in the Plan and the Company’s grant of the Option does not
constitute an employment relationship between Optionee and the Company. Optionee
has been granted the Option as a consequence of the commercial relationship
between the Company and the local Affiliate in Brazil that employs the Optionee,
and the local Affiliate in Brazil is Optionee’s sole employer. Based on the
foregoing, (a) Optionee expressly recognizes the Plan and the benefits Optionee
may derive from participation in the Plan do not establish any rights between
Optionee and the local Affiliate in Brazil, (b) the Plan and the benefits
Optionee may derive from participation in the Plan are not part of the
employment conditions and/or benefits provided by the local Affiliate in Brazil,
and (c) any modifications or amendments of the Plan by the Company, or a
termination of the Plan by the Company, shall not constitute a change or
impairment of the terms and conditions of Optionee’s employment with the local
Affiliate in Brazil.

 

–15–



--------------------------------------------------------------------------------

2. Extraordinary Item of Compensation. Optionee expressly recognizes and
acknowledges that Optionee’s participation in the Plan is a result of the
discretionary and unilateral decision of the Company, as well as Optionee’s free
and voluntary decision to participate in the Plan in accord with the terms and
conditions of the Plan, the Option Certificate, and this Addendum. As such,
Optionee acknowledges and agrees that the Company may, in its sole discretion,
amend and/or discontinue Optionee’s participation in the Plan at any time and
without any liability. The value of the Option is an extraordinary item of
compensation outside the scope of Optionee’s employment contract, if any. The
Option is not part of Optionee’s regular or expected compensation for purposes
of calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits, or any similar
payments, which are the exclusive obligations of the local Affiliate in Brazil.

BY SIGNING BELOW, OPTIONEE ACKNOWLEDGES, UNDERSTANDS AND AGREES TO THE
PROVISIONS OF THE TERMS AND CONDITIONS, THE PLAN AND THIS ADDENDUM.

 

 

Signature

 

Printed Name

 

Date

IMPORTANT NOTE: THIS ADDENDUM MUST BE SIGNED AND RETURNED TO THE LOCAL HR
DEPARTMENT OF WRIGHT AS SOON AS REASONABLY POSSIBLE BUT NO LATER THAN 10 DAYS
AFTER THE GRANT DATE.

CANADA

1. No Exercise by Using Previously Owned Shares. Notwithstanding any provision
in the Terms and Conditions or the Plan to the contrary, if Optionee is resident
in Canada, Optionee may not pay the Exercise Price by tendering shares of Stock
already owned by Optionee.

 

–16–



--------------------------------------------------------------------------------

FRANCE

1. English Language. Optionee acknowledges and agrees that it is Optionee’s
express intent that the Terms and Conditions, the Plan and all other documents,
notices and legal proceedings entered into, given or instituted pursuant to the
Option, be drawn up in English. If Optionee has received the Terms and
Conditions, the Plan or any other documents related to the Option translated
into a language other than English, and if the meaning of the translated version
is different than the English version, the English version will control.

Langue Anglaise. Le Bénéficiaire reconnaît et accepte que c’est son intention
expresse que les Termes et Conditions, le Plan et tous autres documents
exécutés, avis donnés et procédures judiciaires intentées dans le cadre de à
l’Option soient rédigés en anglais. Si le Bénéficiaire a reçu les Termes et
Conditions, le Plan ou tous autres documents relatifs à l’Option dans une autre
langue que l’anglais et si le sens de la version traduite est différent de la
version anglaise, la version anglaise prévaudra.

BY SIGNING BELOW, OPTIONEE ACKNOWLEDGES, UNDERSTANDS AND AGREES TO THE
PROVISIONS OF THE TERMS AND CONDITIONS, THE PLAN AND THIS ADDENDUM.

 

 

Signature

 

Printed Name

 

Date

IMPORTANT NOTE: THIS ADDENDUM MUST BE SIGNED AND RETURNED TO THE LOCAL HR
DEPARTMENT OF WRIGHT AS SOON AS REASONABLY POSSIBLE BUT NO LATER THAN 10 DAYS
AFTER THE GRANT DATE.

HONG KONG

1. IMPORTANT NOTICE. WARNING: The contents of the Option Certificate, the
Addendum, the Plan, and all other materials pertaining to the Option and/or the
Plan have not been reviewed by any regulatory authority in Hong Kong. Optionee
is hereby advised to exercise caution in relation to the offer thereunder. If
Optionee has any doubts about any of the contents of the aforesaid materials,
Optionee should obtain independent professional advice.

2. Nature of the Plan. The Company specifically intends that the Plan will not
be treated as an occupational retirement scheme for purposes of the Occupational

 

–17–



--------------------------------------------------------------------------------

Retirement Schemes Ordinance (“ORSO”). To the extent any court, tribunal or
legal/regulatory body in Hong Kong determines that the Plan constitutes an
occupational retirement scheme for the purposes of ORSO, the grant of the Option
shall be null and void.

3. Wages. The Option and the shares of Stock subject to the Option do not form
part of Optionee’s wages for the purposes of calculating any statutory or
contractual payments under Hong Kong law.

ITALY

1. Mandatory Cashless Exercise. Notwithstanding anything in Section 3(a) of the
Terms and Conditions to the contrary, Optionee may exercise the Option only by
means of a cashless “sell-all” exercise unless the amendments to the Italian
Financial Services Act, which became effective 13 November 2012, permit the
acquisition of shares of Stock pursuant to the exercise of the Option without
the involvement of an authorized financial intermediary in Italy (in which case,
the Optionee may utilize any method of exercise permitted under the Terms and
Conditions). Under a cashless “sell all” exercise, all of the shares of Stock
issuable upon exercise of the Option will be sold and the sales proceeds (net
from the payment of the Exercise Price and any taxes and social insurance
contributions that are required to be withheld pursuant to Section 4 of the
Terms and Conditions) will be paid to Optionee in cash.

NETHERLANDS

1. Waiver of Termination Rights. As a condition to the grant of the Option,
Optionee hereby waives any and all rights to compensation or damages as a result
of the termination of Optionee’s employment with the Company or any reason
whatsoever, insofar as those rights result or may result from (a) the loss or
diminution in value of such rights or entitlements under the Plan, or
(b) Optionee ceasing to have rights under, or ceasing to be entitled to any
awards under the Plan as a result of such termination.

SINGAPORE

1. Securities Law Information. The grant of the Option is being made pursuant to
the “Qualifying Person” exemption under section 273(1)(f) of the Securities and
Futures Act (Chapter 289, 2006 Ed.) (the “Act”). The Plan has not been and will
not be lodged or registered as a prospectus with the Monetary Authority of
Singapore and is not regulated by any financial supervisory authority pursuant
to any legislation in Singapore. The Optionee should note that, as a result,
the Option is subject to section 257 of the SFA and accordingly, the Plan, the
Option Certificate, this Addendum and any other document or material in
connection with the grant of the Option and the acquisition of shares of Stock
pursuant to the Option may not be circulated or distributed, nor may the Option
be offered or sold, or be made the subject of an invitation for subscription or
purchase, whether directly or indirectly, to persons in Singapore other than
(a) to a qualifying person under Section 273(1)(f) of the Act or (b) otherwise
pursuant to, and in accordance with the conditions of, any other applicable
provision of the Act.

 

–18–



--------------------------------------------------------------------------------

UNITED KINGDOM

1. Income Tax and Social Insurance Contribution Withholding. The following
provisions shall replace Section 4 of the Terms and Conditions:

(a) Regardless of any action the Company takes with respect to any or all income
tax and primary Class 1 National Insurance contributions, payroll tax or other
tax-related withholding attributable to or payable in connection with or
pursuant to the grant, vesting or exercise of the Option, or the release or
assignment of the Option for consideration, or the receipt of any other benefit
in connection with the Option (“Tax-Related Items”), Optionee acknowledges that
the ultimate liability for all Tax-Related Items legally due by Optionee is and
remains Optionee’s responsibility and that the Company: (i) makes no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Option, including the grant of the Option,
the vesting of the Option, and the exercise of the Option; and (ii) does not
commit to structure the terms of the Option or any aspect of the Option to
reduce or eliminate Optionee’s liability for Tax-Related Items.

(b) As a condition of settling the Option following the date of exercise, the
Company shall be entitled to withhold and Optionee agrees to pay, or make
adequate arrangements satisfactory to the Company to satisfy, all obligations of
the Company to account to HM Revenue & Customs (“HMRC”) for any Tax-Related
Items. In this regard, Optionee authorizes the Company to withhold all
applicable Tax-Related Items legally payable by Optionee from any wages or other
cash compensation paid to Optionee by the Company. Alternatively, or in
addition, if permissible under local law, Optionee authorizes the Company, at
its discretion and pursuant to such procedures as it may specify from time to
time, to satisfy the obligations with regard to all Tax-Related Items legally
payable by Optionee by one or a combination of the following: (i) withholding
otherwise deliverable shares of Stock; (ii) arranging for the sale of shares of
Stock otherwise deliverable to Optionee (on Optionee’s behalf and at Optionee’s
direction pursuant to this authorization); or (iii) withholding from the
proceeds of the sale of any shares of Stock acquired upon the exercise of the
Option. If the obligation for Tax-Related Items is satisfied by withholding a
number of whole shares of Stock as described herein, Optionee shall be deemed to
have been issued the full number of whole shares of Stock issued in exercise of
the Option, notwithstanding that a number of shares of Stock are held back
solely for the purpose of paying the Tax-Related Items due as a result of any
aspect of the Option. If, by the date on which the event giving rise to the
Tax-Related Items occurs (the “Chargeable Event”), Optionee has relocated to a
country other than the United Kingdom, Optionee acknowledges that the Company
may be required to withhold or account for Tax-Related Items in more than one
country, including the United Kingdom. Optionee also agrees that the Company may
determine the amount of Tax-Related Items to be withheld and accounted for by
reference to the maximum applicable rates, without prejudice to any right which
Optionee may have to recover any overpayment from the relevant tax authorities.

 

–19–



--------------------------------------------------------------------------------

(c) Optionee shall pay to the Company any amount of Tax-Related Items that the
Company may be required to account to HMRC with respect to the Chargeable Event
that cannot be satisfied by the means previously described. If payment or
withholding is not made within 90 days after the end of the UK tax year in which
the Chargeable Event occurs or such other period specified in section 222(1)(c)
of the U.K. Income Tax (Earnings and Pensions) Act 2003 (the “Due Date”),
Optionee agrees that the amount of any uncollected Tax-Related Items shall
(assuming Optionee are not a director or executive officer of the Company
(within the meaning of Section 13(k) of the U.S. Securities and Exchange Act of
1934, as amended), constitute a loan owed by Optionee to the Company, effective
on the Due Date. Optionee agrees that the loan will bear interest at the
then-current HMRC Official Rate and it will be immediately due and repayable,
and the Company may recover it at any time thereafter by any of the means
referred to above. If any of the foregoing methods of collection are not allowed
under applicable laws or if Optionee fails to comply with Optionee’s obligations
in connection with the Tax-Related Items as described in this section, the
Company may refuse to deliver any shares of Stock otherwise payable in exercise
of the Option.

2. Exclusion of Claim. Optionee acknowledges and agrees that Optionee will have
no entitlement to compensation or damages in consequence of the termination of
Optionee’s employment with the Company for any reason whatsoever and whether or
not in breach of contract, insofar as such entitlement arises or may arise from
Optionee’s ceasing to have rights under or to be entitled to exercise the Option
as a result of such termination, or from the loss or diminution in value of the
Option. Upon the grant of the Option, Optionee shall be deemed to have
irrevocably waived any such entitlement.

*        *        *         *        *

 

WRIGHT MEDICAL GROUP N.V.

By:

 

 

Name:

  Robert J. Palmisano

Title:

  President and Chief Executive Officer

*        *        *         *        *

Optionee acknowledges receipt of a copy of the Plan, represents that he or she
is familiar with the terms and provisions thereof, and hereby accepts this
Option subject to all of the terms and provisions hereof and thereof. Optionee
has reviewed this Option Certificate and the Plan in their entirety, has had an
opportunity to obtain the advice of counsel and fully understands all provisions
of this Option Certificate and the Plan. Optionee also acknowledges receipt of
the U.S. prospectus for the Plan.

 

–20–



--------------------------------------------------------------------------------

Dated:                         Signed:  

 

    Name:  

 

    Address:  

 

   

 

   

 

 

–21–